—Motion by the respondents for reargument of an *467appeal from a judgment of the Supreme Court, Westchester County, dated September 14, 1999, which was determined by decision and order of this Court dated May 21, 2001.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is ordered that the motion is granted, and upon reargument, the decision and order of this Court dated May 21, 2001 is amended by adding to the decretal paragraph, after the words “Dolen Corporation,” the phrase “and against the defendant Shanti Mhatre on the cross claims of the defendants Thomas Chase and Dolan Corporation.” Santucci, J.P., Altman, Florio and Luciano, JJ., concur. [See, 283 AD2d 573.]